NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
 
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                   For the Seventh Circuit
                                    Chicago, Illinois 6060

                                   Submitted July 24, 2014*
                                    Decided July 24, 2014

                                           Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 14‐1381

BILLY CANNON,                                  Appeal from the United States District
      Plaintiff‐Appellant,                     Court for the Eastern District of Wisconsin.

       v.                                      No. 13‐C‐0212

DEAN NEWPORT, et al.,                          Charles N. Clevert, Jr.,
    Defendants‐Appellees.                      Judge.



                                         O R D E R

       Billy Cannon, a Wisconsin prisoner, filed a sprawling complaint under 42 U.S.C.
§ 1983 that alleges a conspiracy by Wisconsin police officers, investigators, prosecutors,
and judges (among others) to twice prosecute him on bogus drug and gun charges.


       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellate brief and record, we have
concluded that the case is appropriate for summary disposition. Thus, the appeal is
submitted on the brief and record. See FED. R. APP. P. 34(a)(2)(C).
No. 14‐1381                                                                          Page 2

Cannon had been acquitted of a drug charge two years earlier but had pleaded guilty in
the same case to committing a gun offense. He then was charged with two more drug
offenses and another gun crime—a prosecution that was ongoing when he filed this suit
seeking injunctive relief from further prosecution and requesting damages of $87.6
million. Given the pending state charges, the district court concluded that abstention
was required under Younger v. Harris, 401 U.S. 37, 54 (1971), and dismissed the suit
without prejudice.

       After Cannon filed an appeal from the dismissal, he was found guilty in state
court on the three later charges. He asked the district court, in a motion under Rule
60(b) of the Federal Rules of Civil Procedure, to vacate his convictions based on his
assertion that the state judge was biased. The court denied the motion, explaining that
Cannon cannot use a § 1983 suit to challenge state convictions.

       On appeal Cannon generally objects to the application of Younger abstention, but
the district court properly abstained on the basis of the state prosecution. See 401 U.S. at
54; Sprint Communications, Inc. v. Jacobs, 134 S. Ct. 584, 588 (2013). Younger continues to
apply while state criminal cases go through the appellate process, see Simpson v. Rowan,
73 F.3d 134, 138 (7th Cir. 1995), and Cannon is appealing his convictions in both
criminal cases. Moreover, so long as those convictions stand, Cannon may not challenge
them in a civil‐rights suit, see Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Williams v.
Wisconsin, 336 F.3d 576, 579–80 (7th Cir. 2003), or pursue claims for damages that
necessarily would impugn his convictions, see Heck v. Humphrey, 512 U.S. 477, 486–87
(1994); Gilbert v. Cook, 512 F.3d 899, 900 (7th Cir. 2008).

                                                                              AFFIRMED.